Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 10 are pending.  Claims 8 and 9 have been canceled.  Note that, Applicant’s amendment and arguments filed April 7, 2022, have been entered. 
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on April 7, 2022, is acknowledged.
 Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/11/22 have been withdrawn:
	The rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over Letzelter et al (US 2016/0222324) in view of  Heinzman et al (US 5,565,556), has been withdrawn.
The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over   Letzelter et al (US 2016/0222324) in view of Heinzman et al (US 5,565,556) as applied to claims 1-5 and 7 above, and further in view of WO2016/153668, has been withdrawn. 
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Letzelter et al (US 2016/0222324) in view of Heinzman et al (US 5,565,556) as applied to the rejected claims above, and further in view of Buchanan et al (US 7,879,994), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/153668 in view of Letzelter et al (US 2016/0222324) and Heinzman et al (US 5,565,556).
‘668 teaches an automatic dishwashing detergent composition containing aspartic acid diacetic acid, a dispersant polymer, a builder, and a surfactant.  See page 2, line 30 to page 3, line 15.  The aspartic acid diacetic is present in an amount of at least 10% by weight.  The composition may contain from 0.1 to 10% by weight of a silicate such as sodium silicate, etc.  See page 3, lines 15-30.  The builder is preferably one or more of carbonates or citrates and the builder is present in amounts from 1 to 60% by weight of the composition.  Surfactants may be used in amounts from 0.5 to 10% by weight.  See page 6.  The composition may contain an enzyme, alkaline source, a bleaching agent, a bleach catalyst, fillers, etc.  Suitable fillers include sodium sulfate, etc., in amounts from 0 to 75% by weight.  See page 7, lines 1-10.  The composition may be formulated as a tablet, powder, etc.  See page 8, lines 1-10.  The composition may contain 1 to 5% by weight of an enzyme such as protease, amylase, or both; or 1 to 5% by weight of a bleaching activator such as TAED.  See page 7, lines 25-35.  
‘668 does not teach the use of an oxidized maltodextrin, a phosphonate, or a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
Heinzman et al teach starch which is oxidized in a controlled manner, wherein the starch is useful in detergent compositions as a dispersant, builder, and cleaning auxiliary.  See Abstract.  The oxidized starch has a molecular weight of from 500 to about 60,000, at least 60 mole percent of the C6 position of the starch glucoside units are oxidized to carboxyl groups, from about 5 to about 40 mole percent of the C2-C3 positions are oxidized to carboxyl groups, etc.  The oxidized starch may by used in amounts of at least 1% by weight, preferably in amounts from 2% to 35% by weight.  See column 3, lines 55-69.  
Letzelter et al teach a cleaning product which is a particulate composition which is free of phosphate and comprises MGDA, bleach preferably percarbonate, and a delayed release manganese bleach catalyst particle.  See para. 21.  MGDA is present in amounts from 5% to 50% by weight.  See para. 55.  A bleach activator may be included in the composition which is preferably part of the manganese bleach catalyst particle.  See para. 30. An inorganic builder may be used in the composition including carbonates, silicates, etc., in amounts from 5 to 50% by weight.  See para. 81.  Additionally, surfactants may be used in the compositions.  See paras. 82-90.  Crystal growth inhibitors are materials that can bind to calcium carbonate crystals and prevent further growth of species such as aragonite and calcite.  Especially preferred is HEDP which may be present in amounts from 0.01 to 5% by weight.  See para. 112.  Enzymes may be used in the compositions and include proteases, amylases, etc., and mixtures thereof.  See paras. 91-105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxidized maltodextrin in the composition taught by ‘668 in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material and/or dispesant in the specific amounts as recited by the instant claims and further, ‘668 teaches the use of a wide variety of builder materials and dispersants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use HEDP in the composition taught by ‘668, with a reasonable expectation of success, because Letzelter et al teach that the use of HEDP in a similar composition provides crystal growth inhibition properties and further, such properties would be desirable in the compositions taught by ‘688.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘688 in view of Heinzman et al and Letzelter et al suggest a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over   WO2016/153668 in view of Letzelter et al (US 2016/0222324) and Heinzman et al (US 5,565,556), as applied to the rejected claims above, and further in view of Buchanan et al (US 7,879,994).
‘668 is relied upon as set forth above.  However, ‘668 does not teach the inclusion of 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl as part of the oxidized maltodextrin as recited by the instant claims.  
	Buchanan et al teach cellulose ester interpolymers which have a number of end-use applications.  See Abstract.  In the oxidation of carbohydrates and polysaccharides, the vast majority of the methods use 4-oxo 2,2,6,6-tetramethylpiperidine as the common starting material.  See column 2, line 1 to column 4, line 30.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxidized maltodextrin including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl in the composition taught by ‘668, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material, ‘668 teaches the use of a wide variety of builder materials in general, and further, Buchanan et al teach that including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl is used as a starting material in generating oxidized maltodextrin and a residual amount of including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl would be included in the oxidized maltodextrin final product.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO2016/153668 in view of Letzelter et al and Heinzman et al, Applicant states that ‘688 fails to teach or suggest low phosphonate powder or mixed granule formulations in combination with 2.5 to 5% by weight of an oxidized maltodextrin and 10 to 25% by weight of an amino acid builder and less than 1% by weight water as recited by the instant claims. 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘668 in view of Letzelter et al and Heinzman et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, ‘668 clearly teaches an automatic dishwashing detergent composition containing aspartic acid diacetic acid, wherein the aspartic acid diacetic is present in an amount of at least 10% by weight (See page 3, lines 15-30 of ‘668).  Additionally, ‘668 clearly teaches that a builder may be used and the builder is preferably one or more of carbonates or citrates and the builder is present in amounts from 1 to 60% by weight of the composition (See page 6 of ‘668).  Also, ‘668 clearly teaches that the composition may contain 1 to 5% by weight of an enzyme such as protease, amylase, or both; 1 to 5% by weight of a bleaching activator such as TAED;  fillers include sodium sulfate, etc., in amounts from 0 to 75% by weight (See page of ‘668); wherein these components and amounts of components would clearly fall within the scope of the instant claims.  
Additionally, the Examiner asserts that Letzelter et al and Heinzman et al are analogous prior art relative the claimed invention and ‘668 and that one of ordinary skill in the art clearly would have looked to the teachings of Letzelter et al and Heinzman et al to cure the deficiencies of ‘668.  Letzelter et al and Heinzman et al are secondary references relied upon for their teaching of an oxidized maltodextrin and a phosphonate, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an oxidized maltodextrin in the composition taught by ‘668 in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material and/or dispersant in the specific amounts as recited by the instant claims and further, ‘668 teaches the use of a wide variety of builder materials and dispersants in general.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use HEDP in the composition taught by ‘668, with a reasonable expectation of success, because Letzelter et al teach that the use of HEDP in a similar composition provides crystal growth inhibition properties and further, such properties would be desirable in the compositions taught by ‘688.  Thus, the Examiner asserts that the teachings of WO2016/153668 in view of Letzelter et al and Heinzman et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claim 6 under 35 USC 103 using WO2016/153668 in view of Letzelter et al and Heinzman et al, further in view of Buchanan et al, Applicant states that the teachings of ‘668 in view of Letzelter et al and Heinzman et al are not sufficient to suggest the claimed invention and that the teachings of Buchanan et al are not sufficient to remedy the deficiencies of WO2016/153668 in view of Letzelter et al and Heinzman et al.  In response, note that, the Examiner asserts that the teachings of WO2016/153668 in view of Letzelter et al and Heinzman et al for the reasons set forth above.   The Examiner asserts that Buchanan et al is analogous prior art relative to the claimed invention and ‘668 and that one of ordinary skill in the art clearly would have looked to the teachings of Buchanan et al to cure the deficiencies of ‘668 with respect to instant claim 6.  Buchanan et al is a secondary reference relied upon for its teaching of 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl as part of the oxidized maltodextrin.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an oxidized maltodextrin including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl in the composition taught by ‘668, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material, ‘668 teaches the use of a wide variety of builder materials in general, and further, Buchanan et al teach that including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl is used as a starting material in generating oxidized maltodextrin and a residual amount of including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl would be included in the oxidized maltodextrin final product.  Thus, the Examiner asserts that the teachings of WO2016/153668 in view of Letzelter et al and Heinzman et al, further in view of Buchanan et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/June 7, 2022